Citation Nr: 0835992	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Montgomery, 
Alabama, which denied the above claims.

The issue of service connection for PTSD, on the merits, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. By rating action dated in April 1987, the RO denied the 
veteran's claim of service connection for PTSD. The veteran 
did not appeal this determination.

2.  By rating action dated in May 2001, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's previously denied claim of service 
connection for PTSD.  The veteran did not appeal this 
determination.

3.  Evidence submitted since the May 2001 RO rating action 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  Right ear hearing loss did not have its onset during 
active service or result from disease or injury in service.

5.  Tinnitus has not been shown to have been incurred in or 
aggravated by service.




CONCLUSIONS OF LAW

1.  The unappealed May 2001 RO decision which denied the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.1103 (2007).

2.  Subsequent to the May 2001 RO decision, new and material 
evidence sufficient to reopen the claim for service 
connection for PTSD has been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

4.  The criteria for entitlement to service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2003, January 2005, and February 
2005 the veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in the present 
appeal, because service connection is being denied for a 
right ear hearing loss and for tinnitus, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess.  

As to reopening the previously denied claim of service 
connection for PTSD, given the results favorable to the 
veteran in reopening the previously denied claim, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  In this decision, the Board is reopening the 
veteran's claim for service connection for PTSD and remanding 
for further development.  Because the claim has been 
reopened, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the veteran's claim. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  As will be discussed below, the aforestated claims 
are being denied on the basis that no competent medical 
evidence has been submitted which links any of the asserted 
disorders to the veteran's active service.  

As to the issues of service connection for right ear hearing 
loss and for tinnitus, the veteran had been scheduled to 
appear for a VA audio examination in October 2005 and January 
2006, however, he failed to report as scheduled.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of 
record.  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 3.655 
(2007).  As such, the Board will decide the claims for 
service connection for right ear hearing loss and tinnitus 
based upon the evidence of record.
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such as 
psychoses and organic diseases of the nervous system, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.304 (2007), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in April 1987, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  At the time of this decision, the medical evidence of 
record included the veteran's service medical records which 
were silent as to any diagnosis of a psychiatric disorder, to 
include PTSD, during service.  Service connection was denied 
because the evidence of record had not shown that the veteran 
was diagnosed with PTSD.  The veteran did not appeal this 
decision, thus it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Thereafter, in April 2000, the veteran requested to reopen 
his claim for service connection for PTSD.  In support of his 
claim, he submitted VA outpatient treatment records dated 
from November 1998 to May 2000 which showed intermittent 
treatment for PTSD and a VA examination report dated in 
August 2000, which also showed a diagnosis of PTSD.  

In August 2000, the veteran also provided a statement setting 
forth his stressful experiences during his period of active 
service.  He indicated that in 1968, a gunners mate had shot 
a person right above the steering hatch, and that the shot 
was only inches away from his head.  He provided the identity 
of the hospital corpsman who had been at the scene that day 
(R.C.).  He also indicated that he had been aboard the U.S.S. 
Enterprise in the Gulf of Tonkin, and that he had to go after 
aircraft which had crashed landed or had been shot down.  He 
stated that he had also served aboard the U.S.S. Truxtun 
DLGN-35 from January 1967 to January 1970.

In a decision dated in May 2001, the RO determined that new 
and material evidence had not been received with which to 
reopen the veteran's previously denied claim of entitlement 
to service connection for PTSD.  The RO held that the veteran 
had not provided any stressors which were verifiable, and 
that his PTSD had not been incurred in or aggravated by 
service.  The veteran did not appeal this decision, thus it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2003, the veteran requested to reopen his claim for 
service connection for PTSD.  In support of his claim, he 
submitted VA outpatient treatment records dated from August 
1998 to July 2005 which showed continued intermittent 
treatment for symptoms associated with PTSD.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
March 2004, the veteran reiterated that in 1968 when the 
gunners mate shot his shipmate, R.C. had been the first 
corpsman on the scene.  He also provided the name of a fellow 
shipmate, J.S., who from 1969 to 1970 would go with him to 
rescue downed pilots.  He described that they would sometimes 
have to give mouth-to-mouth resuscitation to the injured 
until they were pronounced dead.

In a VA Form 21-4138 dated in March 2005, the veteran 
indicated that he had been "bowhook" on the "Officers Gig" 
as they took to small craft off the coast of Vietnam.  He 
described that they would go after small North Vietnamese 
craft with a 50 caliber weapon.  He added that on one 
occasion, a North Vietnamese craft was filled with enemy 
soldiers which had been dead for several days, and that the 
smell was not good.  He provided the names of two fellow 
shipmates who had accompanied him on this mission (B.F. and 
J.S.).

In a VA Form 21-4138 dated in April 2005, the veteran, in 
pertinent part, indicated that he had constantly been exposed 
to artillery while under machine gun fire.

Private outpatient treatment records from S. S. B., M.D., 
dated from January 2004 to June 2005 show intermittent 
diagnoses of PTSD.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in September 2005, the veteran indicated that he had been 
firing on small craft off of the coast of Vietnam under the 
command of a Captain W. D. W.  He added that this had been 
from January 1968 to August 1968 and from 1969 to 1970.

In light of the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The above 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for PTSD.  The 
additional medical evidence of record suggests that the 
veteran is currently diagnosed with PTSD.  Additionally, the 
veteran's additional statements setting forth his stressors 
suggest an additional factual basis that could potentially 
warrant an allowance of service connection for PTSD upon 
verification of the asserted stressful events.  As such, the 
claim of entitlement to service connection for PTSD is 
reopened. 

Right ear hearing loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995). 

The veteran asserts that he currently has a right ear hearing 
loss disability that is manifested as a result of noise 
exposure during his period of active service.  

A review of the veteran's service medical records reveals 
that his entrance report of medical examination dated in June 
1966 shows that clinical evaluation of his ears and drums was 
normal.  Audiometric testing revealed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
5
0
0
0
10

In the associated report of medical history, the veteran 
indicated that he had never had ear trouble or hearing loss.

A separation report of medical examination dated in June 1970 
shows that clinical evaluation of his ears and drums was 
normal.  Audiometric testing was not performed, however, both 
whispered-voice and spoken-voice testing revealed that his 
hearing was normal (15/15), bilaterally. 

Subsequent to service, there is no evidence of audiometric 
tests results of record.  VA outpatient treatment records 
dated in June 2005 show that the veteran was said to have 
decreased hearing in his right ear.  He was assessed with 
mild to profound sensorineural hearing loss of the right ear.  
Reference was made to an audiogram that was reviewed; 
however, the complete results of the audiogram were not 
reported, nor was a copy of the audiogram placed in the 
claims file.  

As noted above, in October 2005 and January 2006 the veteran 
had been scheduled to undergo a VA audio examination, 
however, he failed to report as scheduled.

In his VA Form 9 dated in February 2006, the veteran 
indicated that during service aboard the U.S.S. Truxtun DLGN 
35, he was exposed to acoustic trauma when firing 50 caliber 
artillery without ear protection off of the coast of Vietnam.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for right ear 
hearing loss, as it is not shown that any current right ear 
hearing loss disability is etiologically related to his 
period of active service.  The veteran's service medical and 
personnel records are silent as to any incidents of injury to 
the veteran's eardrums or to hearing loss.  His entrance and 
separation examination reports show that either 
whispered/spoken voice tests revealed hearing acuity of 
15/15, bilaterally, or that auditory thresholds in the 
relevant frequencies did not meet the criteria for impaired 
hearing for purposes of laws administered by VA under 
38 C.F.R. § 3.385.

Subsequent to service, there is no competent medical evidence 
of hearing loss until the June 2005 VA outpatient treatment 
record.  This report does not include any audiometric 
findings to suggest the impaired hearing met the criteria for 
a hearing loss disability pursuant to 38 C.F.R. § 3.385.  
However, as it appears that an audiogram was administered but 
was not included in the claims file, the Board will assume, 
without conceding, that the veteran has right ear hearing 
impairment within the meaning of  38 C.F.R. § 3.385.  But 
even assuming that the veteran has right ear hearing 
impairment within the meaning of 38 C.F.R. § 3.385, there is 
no competent medical evidence or credible lay evidence of a 
nexus between the current hearing impairment and acoustic 
trauma allegedly sustained in service.  

Again, the Board reiterates that the first sign of hearing 
impairment after service dates to June 2005, some 35 years 
after separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In view of the above, as the evidence does not show that the 
veteran was diagnosed with a right ear hearing loss 
disability within one year following his separation from 
service.  A right ear hearing loss disability, within the 
meaning of 38 C.F.R. § 3.385, has never been demonstrated.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

While the Board is sympathetic to the veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the veteran that he has a 
current right ear hearing loss disability that is related to 
noise exposure experienced during active service is not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
right ear hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998). The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).

Tinnitus

The asserts that he currently has tinnitus which he 
attributes to his period of active service.  As noted above, 
in the April 2005 VA Form 21-4138, he indicated that he had 
constantly been exposed to artillery while under machine gun 
fire during his period of active service.  

In his February 2006 VA Form 9, the veteran indicated that 
during service aboard the U.S.S. Truxtun DLGN 35, he was 
exposed to acoustic trauma when firing 50 caliber artillery 
without hearing protection off of the coast of Vietnam.

The veteran's enlistment report of medical examination dated 
in June 1966 shows that upon clinical evaluation, his ears 
were generally normal.  In the associated report of medical 
history, he indicated that he had never had ear trouble.  His 
separation report of medical examination dated in June 1970 
also shows that his ears were generally normal.

Subsequent to service, the June 2005 VA outpatient treatment 
records show that the veteran reported a history of right ear 
tinnitus since 1967.  He denied any problems with his left 
ear.  A significant history of noise exposure with ship 
noise, as well as 50 caliber machine guns was provided by the 
veteran.  The assessment was tinnitus.  It was noted that 
there was a likelihood that the cause of his tinnitus was 
noise induced hearing loss.  It was recommended that he 
undergo a VA audiogram to assist in making the diagnosis, 
however, he failed to report for the scheduled October 2005 
and January 2006 VA audio examinations.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported tinnitus and his period of active service.  
While the VA examiner in June 2005 indicated that the veteran 
had reported a history of noise exposure in service, there is 
no evidence of record to corroborate the veteran's assertions 
of acoustic trauma during his period of active service.  The 
statement of the VA examiner in June 2005 is based on a 
history as provided by the veteran, and can only be as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [ a diagnosis "can be no better than the facts 
alleged by the appellant."].  Apart from evidence that the 
examiner's assessments were made on the basis of primarily 
the veteran's account, the facts underlying the assessments 
are not substantiated by the record, as the current record 
does not demonstrate acoustic trauma in service, and at the 
time he was separated from active service his ears were 
clinically evaluated to be within normal limits.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to 
reject a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran.).    

When viewed against the background of the service medical 
records, which are negative for any acoustic trauma, and the 
lack of any evidence of symptoms associated with tinnitus 
until 2005, the medical evidence of record does not establish 
that there is a nexus between any current diagnosis and 
service.  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann, 5 
Vet. App. at 233 [the Board was not bound to accept opinions 
of two doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].

The Board has considered the statements of the veteran in 
support of his claim that he has tinnitus as a result of 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

There is only the veteran's claim that he currently has 
tinnitus that is the result of his period of active service.  
There is no competent evidence of record that the veteran's 
asserted tinnitus is etiologically related to service.  As 
the veteran did not report for two scheduled VA examinations 
which could have contributed to an opinion as to the etiology 
of any reported tinnitus, and given the absence of any other 
competent evidence in support of the veteran's claim, for the 
Board to conclude that the veteran has tinnitus that was 
incurred as a result of his period of active service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2007); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53. 


ORDER

New and material evidence having been presented, the claim of 
service connection for PTSD is reopened, and to this extent 
only the appeal is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In reopening the veteran's claim for service connection for 
PTSD, and in addressing the claim on the merits, the Board 
reiterates that the veteran has been diagnosed with PTSD on 
several occasions.

As indicated above service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) 
(2007).

As noted above, in statements dated in March 2004, March 
2005, and April 2005, the veteran reiterated that he had 
almost been shot in 1968 when the gunners mate shot his 
shipmate and R.C. had been the first corpsman on the scene; 
that he and  fellow shipmate, J.S., rescued downed pilots 
from 1969 to 1970; that he and two fellow shipmates, B.F. and 
J.S., set out on small craft off the coast of Vietnam in 
search of enemy craft; and that he had constantly been 
exposed to artillery while under machine gun fire.

In light of the information provided by the veteran, on 
remand, the veteran should be requested to provide specific 
information as to the unit to which he was assigned at the 
time of the asserted stressful events and the specific dates 
within a two month window that the asserted stressful events 
were thought to have occurred.  Thereafter, the U. S. Army 
and Joint Services Records Research Center (JSRRC) should be 
provided with the additional evidence and requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.  Additionally, an 
effort should be undertaken to associate the veteran's 
service personnel records with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
veteran provide a comprehensive statement 
regarding his alleged stressors which he 
believes resulted in his PTSD, as well as 
any verifying information.  The veteran 
should be requested to comment 
specifically about any and all stressful 
events that happened during his active 
service.  The statement must include 
detailed information regarding the alleged 
stressor to include date, time, location, 
people involved, and unit(s) involved.  
The veteran should endeavor to identify 
the precise date of the stressful event 
within a sixty day window.  He should be 
informed that his failure to provide this 
detailed information could prevent the 
verification of his stressors and result 
in an adverse decision.

2.  After a response is received from the 
veteran or the time for response expires, 
the RO/AMC shall request that the JSRRC 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO/AMC shall 
provide JSRRC with a description of his 
alleged stressors as identified above, as 
well as any other stressors he describes 
in response to the above request for 
information.  The JSRRC should be provided 
with copies of any lay statements of 
record and personnel records obtained 
showing service dates, duties, and units 
of assignment.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  The RO/AMC shall endeavor to 
obtain a copy of the veteran's service 
personnel records, and associate them with 
his claims file.

3.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are verified, 
the RO/AMC shall schedule him for a 
complete and thorough VA examination by a 
psychiatrist to assess whether any 
currently diagnosed PTSD is related to any 
verified stressors.

4. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

5. The RO/AMC will then readjudicate the 
veteran's claims for a service connection 
for PTSD and for a TDIU. If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


